Order filed April 15, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00240-CR
                                   ____________

                        FORREST WAYNE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1419699

                                   ORDER

      The clerk’s record was filed March 25, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the application for writ of habeas corpus filed
December 23, 2014.
       The Harris County Clerk is directed to file a supplemental clerk’s record on
or before April 25, 2014, containing the application for writ of habeas corpus filed
December 23, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM